IN THE SUPREME COURT OF THE STATE OF DELAWARE

CORINA KERR,                              §
                                          §
       Plaintiff Below,                   § No. 436, 2018
       Appellant,                         §
                                          § Court Below—Superior Court
       v.                                 § of the State of Delaware
                                          §
DENNISA THOMPSON,                         § C.A. No. S18C-02-015
STACEY SIMON, and                         §
SUSAN E. WOODWARD                         §
                                          §
       Defendants Below,                  §
       Appellees.

                           Submitted: November 14, 2018
                           Decided:   November 29, 2018

                                  ORDER

      This 29th day of November, 2018, it appears to the Court that:

      (1)    The appellant, Corina Kerr, filed this appeal from the Superior Court’s

orders of July 24, 2018, dismissing her civil complaint. Kerr’s opening brief was due

to be filed by October 8, 2018. When Kerr did not file the brief, the Chief Deputy

Clerk issued a brief delinquency notice, dated October 11, 2018, advising Kerr that

the brief must be filed within seven days. Kerr did not respond to the brief

delinquency notice and did not file the opening brief.

      (2)     On November 1, 2018, the Chief Deputy Clerk issued a notice, by

certified mail, directing Kerr to show cause why the appeal should not be dismissed

for failure to file the opening brief. The notice to show cause directed Kerr to respond
within ten days and advised her that if she did not respond, dismissal of the appeal

would be deemed to be unopposed.

      (3)   The Court has received the certified receipt that the notice to show

cause was delivered on November 3, 2018. Kerr has not filed the opening brief.

Dismissal of the appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 3(b)(2), that the appeal is DISMISSED.



                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                            Justice




                                         2